Exhibit 10.105



Ore Pharmaceuticals Inc.
610 Professional Drive, Suite 101
Gaithersburg, Maryland 20879






February 26, 2009



Mr. Mark J. Gabrielson
343 Commercial Street, # 403
Boston, MA  02109




RE:       Offer of Employment – Chief Executive Officer of Ore Pharmaceuticals
Inc.



Dear Mark:



It is with pleasure that I offer you the position of Chief Executive Officer
(“CEO”) of Ore Pharmaceuticals Inc. (the “Company”).  This letter defines your
role and the key terms and conditions of your employment.



Effective Date



Your appointment as CEO is effective as of March 2, 2009 (the “Employment
Date”).



Employment as CEO



The Company will employ you as the Chief Executive Officer (“CEO”) of the
Company.  In your capacity as CEO, you shall perform such executive and
management duties and assume such other responsibilities as may be assigned to
you from time to time by the Board of Directors and that are appropriate to your
role as CEO.



Reporting Relationships



You will report to the Board of Directors.  All Company employees will directly
or indirectly report to you.



Conditions for Your Employment



You accept employment as CEO of the Company and will perform your duties
faithfully and to the best of your abilities.  You shall devote your full
working time and creative energies to the performance of your duties hereunder
and you will at all times devote such time and efforts as are reasonably
required to fulfill the significant responsibilities entrusted to you.

1

--------------------------------------------------------------------------------



You will immediately terminate all work not related to the Company and its
operations and you will not undertake any work or serve as an officer, Director,
employee or advisor of any other entity not related to the Company, without the
prior approval of the Board of Directors.



The Board understands that you currently serve on the Board of Directors of
Pulmatrix Inc. and that that obligation will continue, provided that this
obligation does not materially interfere with your performance of your duties as
CEO of the Company.



Prior to your Employment Date, you agree to enter into the Company’s standard
confidentiality and intellectual property agreement(s) and into a non-compete
and non-solicitation agreement which would survive the termination of this
agreement for an appropriate period.



The Chairman will consult with you over the next 90 days regarding the
composition of the Board of Directors of the Company.



Compensation



Salary:  Your initial base salary shall be paid at the rate of $200,000 per
annum, subject to such deductions as are required by tax and other applicable
laws, and such other deductions as are authorized by you.  Your salary rate
shall immediately be increased to $300,000 per annum (the “Adjustment”) in the
event that the Company, directly, or indirectly through an entity in which the
Company retains a significant economic interest (as determined in the opinion of
the Board of Directors of the Company), consummates one or more related debt or
equity capital raising transactions as a result of which the Company or such
related entity shall have received at least $10 million in net working capital
proceeds (a “Financing”).  If the net working capital proceeds from the
Financing are greater than $10 million, the base salary Adjustment shall equal
$300,000 plus $10,000 per annum for each $1 million raised in excess of $10
million up to a maximum of $400,000 per annum.  



In addition to the foregoing Adjustment, your compensation shall be subject to
annual review by the Board and may be modified from time to time based on
performance and the compensation policies of the Company in effect from time to
time.  



Special Incentive Stock Award:



The Board of Directors has approved the granting to you of an option to purchase
500,000 shares of Common Stock of the Company under the terms and conditions of
the Company’s 1997 Equity Incentive Plan (the “Plan”) and the option agreement
and subject to the following further terms and conditions.  The option will be
granted to you on your Employment Date or, if no closing sale price for ORXE
Common Stock is reported on February 27, 2009, on the first business day
thereafter for which a closing sale price has been reported on the immediately
preceding business day.  The exercise price of the option will be the Fair
Market Value on the grant date, as provided for in the plan (the “Option”).

2

--------------------------------------------------------------------------------



This option will become exercisable as follows:

 * 300,000 option shares will vest in equal monthly increments over the two
   years immediately following your Employment Date;
 * 200,000 option shares will vest upon consummation of a Financing, provided
   that such Financing occurs within two years of your Employment Date.
 * The option shall immediately become exercisable immediately in full in the
   event of a Change of Control. A Change of Control, for this purpose shall
   mean the occurrence of one or more of the following events: (1) a sale of all
   or substantially all of the assets of the Company to an unrelated third party
   (excluding, for example, a transfer of compounds or other related assets in
   connection with a financing plan); (2) a merger or consolidation in which the
   Company is not the surviving corporation and the stockholders of the Company
   immediately prior to such merger or consolidation fail to acquire at least
   fifty percent (50%) of the beneficial ownership of the securities of the
   surviving corporation (or an entity controlling the surviving corporation);
   (3) a reverse merger in which the Company is the surviving corporation but
   the shares of the Company’s common shares outstanding immediately preceding
   the merger are converted by virtue of the merger into other property, whether
   in the form of securities, cash or otherwise and the stockholders of the
   Company immediately prior to such merger fail to acquire at least fifty
   percent (50%) of the beneficial ownership of the securities of the Company
   (or an entity controlling the Company); or (4) the acquisition in a single
   transaction or series of related transactions by any person, entity or group
   of persons or entities (excluding any employee benefit plan, or related
   trust, sponsored or maintained by the Company) of the beneficial ownership
   (within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
   comparable successor rule) of securities of the Company representing at least
   fifty percent (50%) of the combined voting power entitled to vote in the
   election of directors.

The option will have a 10-year term.  The stock option will be an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended,
(“Code”) to the maximum extent permitted by the law and the Plan; any remaining
portion of the stock option will be treated as a Non-Statutory Stock Option.



Special Incentive Cash Bonus:



If, at any time during the two years following your Employment Date, the Company
consummates (i) a Financing or (ii) any subsequent financing in which the
Company, directly, or indirectly through a related entity in which the Company
retains a significant economic interest, consummates one or more related
transactions in which the Company or such affiliate receives net working capital
proceeds, you will be paid a bonus.  Such bonus shall be paid in cash
immediately following the Company’s or its related entity’s receipt of the net
working capital proceeds of such Financing or financing.  Such bonus shall be in
an amount equal to one half of one percent of such net working capital proceeds.

3

--------------------------------------------------------------------------------





Benefits:  As of your Employment Date you shall participate fully in all
standard Company executive compensation and benefit programs as in effect from
time to time, including but not limited to incentive stock option grants and
performance cash incentive plans to the extent determined by the Compensation
Committee, and family health insurance, retirement plans, vacation, etc.  You
understand that it is the intention of the Board of Directors that the Company’s
current Executive Severance Plan be terminated as to any future participants and
you hereby waive any rights under that Plan that you otherwise would have as a
result of your being employed by the Company prior to the formal termination of
the Plan.



At Will Employment:  You understand and agree that this letter agreement and
documents specifically referenced herein constitute the entire agreement of
employment between you and the Company.  Under this letter you are an “at will”
employee, and serve in your role at the pleasure of the Board.  As such you
understand that your employment can be terminated at any time with or without
cause.  In the event that your employment with the Company is terminated, you
will immediately offer to the Board of Directors your resignation from any other
positions with the Company and/or its affiliates, including as a member of the
Board of Directors.



We look forward to your leadership.



Sincerely;



/s/ J. Stark Thompson
J. Stark Thompson
Chairman of the Board
Ore Pharmaceuticals Inc.




Accepted and Agreed:



/s/ Mark J. Gabrielson  Date: February 26, 2009
Mark J. Gabrielson


4

